Citation Nr: 1011945	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to an initial rating beyond 50 percent for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1966 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issues of entitlement to an initial rating beyond 50 
percent for PTSD and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's low back disorder is aggravated by his service 
connected residuals of a gunshot wound of the right thigh. 




CONCLUSION OF LAW
 
The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal 
concerning service connection for a low back disorder.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the Veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  


If applying the new provision would not produce "retroactive 
effects," VA ordinarily must apply the new provision.  A new 
law or regulation has prohibited "retroactive effects" if it 
is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit 
has created a three-part test to determine whether a new law 
has prohibited retroactive effects: (1) "the nature and 
extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.  

The Veteran claims that service connection is warranted for a 
low back disorder to include as secondary to his service-
connected residuals of a gunshot wound of the right thigh. 

The Evidence

The available service treatment records show no complaint, 
diagnosis or treatment for a low back disorder.  His May 1965 
entrance examination report shows his spine to be clinically 
normal.  At separation, in December 1967, his spine was noted 
to be clinically normal.  

In a May 2002 letter, a private physician noted that the 
Veteran had been a patient of his since September 15, 1989.  
There was no mention of a back disorder.  

The Veteran was examined by VA in May 2002.  He reported that 
any standing or walking caused back pain.  X-rays showed a 
developmental spondylolisthesis of the first degree at the 
L5-S1 with local spurring.  The examiner reported that this 
was more likely than not the source of his back pain.  It was 
stated that there was no direct relationship between the 
spondylolisthesis and the gunshot wound of the right thigh.  

In a September 2002 letter from a private examiner it is 
stated that the Veteran was seen for back pain.  In a March 
2005 letter from a private examiner to the Veteran it was 
stated that the Veteran's spondylolisthesis is congenital and 
predisposes the Veteran to injury by virtue of the fact that 
asymmetry of his walking caused by the gunshot wound to the 
thigh produced an alteration in gait which has stressed the 
congenital abnormality.  He stated that the injuries in 
Vietnam further aggravated the congenital condition causing 
back pain.  

The Veteran was examined by VA in January 2006.  The 
Veteran's history was noted.  The examiner diagnosed: 
arthritis of the lumbosacral spine, mild to moderate; 
spondylolisthesis of the L5-S1, X-rays positive; bulging disc 
at the L5-S1.  The examiner stated that in regards to the 
back disorder, it is less likely than not that 
spondylolisthesis is related to his service time.  The 
examiner stated that this was a congenital problem. 

In a December 2008 statement, a VA physician reported that it 
is less likely than not that the Veteran's back pain due to 
spondylolisthesis was either directly caused by the service-
connected right thigh gunshot wound or aggravated beyond the 
normal progression by the right thigh wound.  It was stated 
that an MRI of spondylolisthesis demonstrated a degree of 
spinal stenosis consistent with the Veteran's age.  

In September 2009, the September 2002 private examiner stated 
that the Veteran has progressive back pain and evidence of 
progression of spondylolisthesis.  It was note that the 
Veteran has an altered walk due to his gunshot wound injury.  
It was stated that the constant shift in the manner in which 
the Veteran walks has caused progressive deterioration of his 
spine and aggravation of the underlying spondylolisthesis.  
He stated that more probably than not the injury sustained in 
Vietnam with gunshot wounds produced abnormalities of gait 
which has caused progression of the underlying condition of 
congenital spondylolisthesis producing further problems with 
back pain and difficulty with gait.  

Analysis

As noted above, in order to warrant service connection on a 
direct basis, there must be medical evidence of a current 
disability as established by a medical diagnosis, of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence and a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.   

Initially, the Board notes that the Veteran has been 
diagnosed with spondylolisthesis characterized as congenital.  
Congenital or developmental abnormalities, are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence or opinion suggesting that such aggravation 
occurred in this case and the Veteran has not so argued.  
Further, a VA examiner has stated that the disorder was not 
aggravated during service.  Thus service connection on that 
basis is not warranted.  

In this case there is no showing of treatment for any back 
complaints in service, or within the first post service year, 
and not until 2002.  While the Veteran has current diagnoses 
of arthritis and spondylolisthesis, there is no evidence that 
any current disorder began in or was aggravated during 
service or that arthritis was manifested to a compensable 
degree within the first post-service year.  And there is no 
link to service. However, as noted, the Veteran has not 
contended that disorder began in service and has continued 
from that time on or was aggravated during service.  Rather, 
he claims that the back disorder is related to his service-
connected gunshot wound to the right thigh.  As such, service 
connection on a direct basis is not warranted.  38 C.F.R. § 
3.303.  However, the evidence of record reasonably supports 
the claim for secondary service connection for a low back 
disorder based on aggravation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Initially, the Board notes that service connection is in 
effect for residuals of a gunshot wound to the right thigh.  
The Board notes that there are competing medical opinions of 
record addressing whether the Veteran's low back disorder is 
related to his service-connected residuals of a gunshot wound 
to the right thigh.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The Board is not bound to accept any opinion 
(from a VA examiner, private physician, or other source) 
concerning the merits of a claim. Hayes v. Brown, 5 Vet. App. 
60 (1993).  Rather, it has a duty to assess the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also 
stated that "most of the probative value of a medical opinion 
comes from its reasoning", and that the Board "must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion."  Id.

Therefore, after weighing all the evidence, the Board finds 
that the private examiner's opinions and the VA examiners' 
opinions are sufficient to satisfy the statutory requirements 
of producing an adequate statement of reasons and bases where 
the expert has fairly considered material evidence.   See 
Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The Board finds that all of the opinions have probative 
value.  The treating physician has stated that the Veteran's 
low back disorder is aggravated by the service-connected 
right thigh gunshot wound residuals.  He has offered 
reasoning for the finding.  The VA examiners found that the 
low back disorder was not due to or aggravated by service and 
not related to the service-connected disorder.  None of the 
VA examiners addressed whether the disorder is aggravated by 
the service-connected right thigh gunshot wound residuals.  
When reviewing all of the findings, both positive and 
negative, the Board does not find that one opinion is any 
more persuasive than the other; however the private examiner 
has addressed a theory of entitlement not addressed by the VA 
examiners and his opinion is quite probative.  In the present 
case the credible evidence is favorable to finding that the 
Veteran's service-connected disorder aggravates his low back 
disorder.  Only the private examiner addresses this, and this 
report notes that it is more probable than not.  There is no 
competent medical evidence to the contrary.  Therefore, all 
doubt is resolved in the Veteran's favor and service 
connection based on aggravation is warranted.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a low back disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  
 
In August 2008, the RO received a CD-ROM disc from the Social 
Security Administration (SSA) that included VA treatment 
records and private records that addressed psychiatric 
treatment.  The August 2009 statement of the case (SOC) which 
addressed the PTSD and TDIU issues, listed among the evidence 
"information" received from SSA; however the SOC did not 
address the evidence specifically in the reasons and bases 
section of the SOC, and there was no discussion in the SOC 
regarding records from that agency.  The records on this CD 
have not been printed and associated with the claims file.  
Therefore, it is unclear whether the SSA records on the CD-
ROM were considered by the RO.  

Further, the Veteran was last examined for disability 
evaluation regarding his PTSD in 2006 and this evidence is 
now almost four years old.  VA's statutory duty to assist the 
Veteran, includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an 
examination to determine the current severity of the 
Veteran's service-connected PTSD must be conducted as 
described below.

With respect to the claim of entitlement to TDIU, the appeal 
must also be remanded for a medical examination.  In 
adjudicating a claim for TDIU, VA may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  

VA has a duty to supplement the record by obtaining an 
examination, which includes an opinion as to what, if any, 
affect the Veteran's service-connected disabilities have on 
his ability to work.  Friscia, 7 Vet. App. at 297; see also 
Beaty, 6 Vet. App. at 538.  A VA social worker noted in 
December 2006 that the Veteran has some demonstrated earning 
power, but that in the future his disabilities may result in 
him being unemployable.  He has not undergone a medical VA 
examination to evaluate his employability.  Accordingly, the 
RO must provide a medical examination as to whether the 
Veteran's service-connected disabilities, alone and not in 
concert with any nonservice-connected disabilities, render 
the Veteran unable to obtain or retain substantially gainful 
employment.  Further, in view of the Board's grant of service 
connection for a low back disorder above, the Veteran must be 
evaluated for TDIU based on all of his service-connected 
disabilities.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Review the medical evidence on the 
CD- ROM and print out the records to be 
placed in the claims file.

2.  Schedule the Veteran for a 
psychiatric examination to evaluate his 
service-connected PTSD.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  All 
signs and symptoms of the service-
connected psychiatric disorder should be 
reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should also describe the impact 
of the Veteran's psychiatric disorder on 
his occupational and social functioning, 
and specifically opine as to whether the 
Veteran's PTSD renders him unemployable 
or to the extent that it interferes with 
employment.  The rationale for all 
opinions must be explained in detail.  

3.  Schedule the Veteran for a VA 
examination(s) to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study. The examiner must elicit 
from the Veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete 
rationale for any opinions expressed must 
be given.  

4.  Then review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, review the file to 
include the SSA records, and readjudicate 
the issues on appeal.  If the decision 
remains unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


